,„,„,NAL                                                 03/15/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                Case Number: OP 22-0007


                                        OP 22-0007
                                                                   RLED
 SHANE PHILLIP MCKERSON,                                           mAR 1 5 2022
                                                                             ofq0IVA/OpCodurt
                                                                   Bowen
                                                                0 10 fic of Supreme
                                                                                Montana
             Petitioner,                                             State of



       v.
                                                                      ORDER
 STATE OF MONTANA,
 DEPARTMENT OF CORRECTIONS,

             Respondent.


       Shane Phillip Nickerson petitions this Court for rehearing of our January 18, 2022
Order denying and dismissing his petition for writ of mandate, which sought to direct the
Department of Corrections (DOC) to place him in Montana instead of South Dakota.
Nickerson contends that the DOC placed him in South Dakota in retaliation for his pending
civil cases against it. He further contends that he cannot complete the required sex offender
program treatment in South Dakota.
      In accordance with M. R. App. P. 20(1)(a), this Court will consider a petition for
rehearing upon very limited grounds.          "Absent clearly demonstrated exceptional
circumstances, the supreme court will not grant petitions for rehearing of its orders
disposing of motions or petitions for extraordinary writs." M. R. App. P. 20(1)(d).
      It appears from information available on the DOC website that Nickerson was
transferred to the Montana State Prison on February 24, 2022, approximately two weeks
after he filed his Motion for Rehearing. "A question is rendered moot when, due to some
event or happening, the issue ceases to exist and the court caimot grant effective relief."
Cape v. Crossroads Corr. Ctr., 2004 MT 265, ¶ 25, 323 Mont. 140, 99 P.3d 171 (quoting
Grabow v. Montana High School Ass 'n, 2000 MT 159, ¶ 14, 300 Mont. 227, 3 P.3d 650
(citing Shamrock Motors, Inc. v. Ford Motor Co., 1999 MT 21, ¶ 19, 293 Mont. 188,
974 P.2d 1150)). As Nickerson's petition for writ of mandate sought relief from his
then-current placement, his claims are now moot.        Nickerson has not demonstrated
exceptional circumstances for rehearing.
      IT IS THEREFORE ORDERED that Nickerson's Motion for Rehearing is
DENIED.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to counsel
of record and to Shane Phillip Nickerson personally.
      DATED this      6   ay of March, 2022.




                                                              Chief Justice